
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35


AMENDMENT TO THE STATION CASINOS, INC. DEFERRED COMPENSATION PLAN
FOR EXECUTIVES (ORIGINALLY EFFECTIVE NOVEMBER 30, 1994 AND AMENDED
AND RESTATED EFFECTIVE AS OF SEPTEMBER 12, 2001) (THE "PLAN")

        The following amendments to the Plan have been duly adopted by the Human
Resources Committee (the "Committee") of the Board of Directors of Station
Casinos, Inc. (the "Company") in accordance with the provisions of Section 11 of
the Plan. Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Plan.

        1.    Effective as of December 4, 2002, the second sentence of
Section 4(a) is amended to read as follows:

"Subject to the terms and conditions of the Plan, the Committee shall make all
determinations necessary or advisable for the implementation, administration and
maintenance of the Plan including, without limitation, determining the Eligible
Employees, determining the value of a Participant's Accounts and correcting any
technical defect(s) or technical omission(s), or reconciling any technical
inconsistency(ies), in the Plan."

        2.    Effective as of December 4, 2002, the first sentence of
Section 5(d) is amended to read as follows:

"Each Participant's Account balances and all amounts credited pursuant to
Section 5(a), (b) and (c) shall be credited with a hypothetical money market
rate of interest determined by the Committee from time to time or, to the extent
permitted by the Committee, shall be hypothetically "invested" in such
securities listed on any national or foreign stock exchange or traded on the
National Association of Securities Dealers Automated Quotations system, mutual
fund shares or in any other security or property, including, without limitation,
personal and real property, that may legally be held by the Company (and by the
trustee of any trust that may be established by the Company under Section 12),
as may be designated from time to time by the Participant and the Committee in
accordance with procedures to be established by the Committee."

        3.    Effective as of December 4, 2002, Section 7 is amended to read as
follows:

"Section 7. Valuation. At the end of each Plan Year, the vested and unvested
balances in the Deferred Compensation Account, Supplemental Contributions
Account and the Matching Contributions Account of each Participant shall be
determined by the Company, taking into account any increase or decrease in the
value during such Plan Year of any security or other property in which amounts
credited to the Accounts are hypothetically invested as provided in
Section 5(d). The balance determined, as of the end of each Plan Year, shall be
communicated in writing to each Participant as soon as practicable after the end
of the Plan Year. In the case of any termination of employment under
Section 6(i) above, the vested and unvested balances in the Deferred
Compensation Account, Supplemental Contributions Account and the Matching
Contributions Account of any affected Participant shall be determined by the
Company as of the end of the month in which occurs any such termination of
employment, also taking into account any increase or decrease in the value
during such Plan Year of any security or other property in which amounts
credited to the Accounts are hypothetically invested as provided in
Section 5(d). In the case of a payment to a Participant under
Section 6(ii) above, the vested and unvested balances in the Deferred
Compensation Account, Supplemental Contributions Account and the Matching
Contributions Account of the affected Participant shall be determined by the
Company as of the last day of the calendar month ending at least 15 days prior
to the date of such payment, also taking into account any increase or decrease
in the value during such Plan Year to date of any security or other property in
which amounts credited to the Accounts are hypothetically invested as provided
in Section 5(d)."

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.35

